DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 20, 2022 has been entered.

Status
This instant application No. 16/281,984 has claims 1-8 and 10-21 pending.  
Claim 9 is cancelled. 

Claim Objections
Claim 1 is objected to for the following reason: minor informalities. 
Claim 1 – missing colon to end a limitation
“	...running the second container; 
importing a second container management agent into the second container; and ...”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites language (with emphasis on boldfaced language): 
“(Currently Amended) The system of claim 10, wherein the first container management agent receives the first command and the second command via a command line interface, and wherein switching from the first container to the second container further comprises switching to the second operating system.”
There is a lack of antecedent basis for “the second command”, as this claim element has been cancelled out of predecessor claim 10 and is no longer recited. 
So any further mention of “the second command” is currently subject matter with lack of antecedent basis. Therefore, it is difficult for one of ordinary skill in the art to ascertain the claim scope of claim 11. 
Examiner recommends that Applicant replaces the word “the” with “a”.
For sake of compact prosecution, Examiner interprets the second command and a second instance of the first command, the second instance being received at either the same point-in-time (within same CLI command) or at a different point-in-time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet et al. (Pub. No. US2018/0309747; hereinafter Sweet) in view of Goldmann et al. (Pub. No. US2019/0243628 filed on February 8, 2018; hereinafter Goldmann) in view of Beddus et al. (Pub. No. US2020/0183716 filed on May 11, 2018; hereinafter Beddus).
Regarding claim 1, Sweet disclose the following: 
(Currently Amended) A method comprising: 
configuring associating a user identifier with the first container and attaching a directory to the first container; 
(Sweet discloses configuring a first container corresponding to a first operating system, e.g. “lifecycle of a container image 374 includes a build of the container image such as an operating system and web application installed with the operating system” [0216], wherein the first container is created in view of a container image [0216] associating a user identifier [0191] with the first container [0191-0194, 0198], and attaching a directory to the first container [0191, 0206, 0237] via “changes in user home directory settings” [0191] or “a setting of a directory stored in the memory accessible to the container 74” [0206])
running the first container; 
(Sweet discloses running the first container [0105] – evidenced by a scenario where “Either before or after the container 74 is running on the server computer 100, an agent controller 46 is initiated” [0152] and “a process running on the container 74” [0206])
importing a first container management agent into the first container; 
(Sweet discloses importing a first container management agent into the first container [0152], e.g. “the agent controller ensuring that an agent executive 48 is always running when the virtual machine 42 or the container 74 is running” [0088])
receiving, from [[a]] the first container management agent, 
(Sweet discloses receiving, from the first container management agent [0080, 0198], a command to switch from the first operating system to a second operating system [0198] – see relevant citations below: 
“container 74 corresponding to the agent executive 48 is a cloned copy of another container 74 that is also running” [0153]
“the inventory of the container images 374 or the inventory of the registries 370 is viewable to a client or administrator in a graphical user interface (GUI), is viewable in a command-line user interface (CLI), or is not viewable. In some embodiments, the one or more commands 66 to create an inventory is repeated at a predetermined time. For instance, in some embodiments the one or more commands 66 to create an inventory is repeated when a new container image 374 is created, when a container image 374 is deactivated, when a new registry 370 is created, when an update to the agent executive 48 occurs, when a clock of the grid computer system 200 is midnight, and the like. In some embodiments, the one or more commands 66 to create an inventory is repeated at a predetermined recurring basis.” [0198])
creating, in view of the container image, a second container corresponding to the second operating system, 
(Sweet discloses creating, in view of the container image [0105], a second container corresponding to the second operating system [0153; 0216-0217], e.g. “Each container 74 comprises at least one layer 76. A layer 76 includes information used to deploy, instance, and build a container 74 from a container image 374. For instance, in some embodiments a layer 76 includes an operating system and preinstalled web application. Specific configurations and parameter values are instantiated when the layer 76 is deployed” [0106])
configuring the second container in view of one or more configurations of the first container; 
(Sweet discloses configuring the second container [0151, 0153] in view of a plurality of one or more configurations of the first container [0153-0154], e.g. “an agent executive 48 may already have an agent identity token 56 assigned to it if the server computer 100 and container 74 corresponding to the agent executive 48 is a cloned copy of another container 74 that is also running. If the agent executive 48 does not have agent identity token 56 (206—No), then process control passes to block 302 of FIG. 3A, which describes how an API key is obtained. If the agent executive 48 does have an agent identity token 56 (206—Yes), then process control passes to block 208” [0153])

However, Sweet does not disclose the following:
associating the user identifier with the second container and attaching the directory to the second container[[, and]]; 
Nonetheless, this feature would have been made obvious, as evidenced by Goldmann.
(Goldmann discloses associating the user identifier or “uid” with the second container [0120, 0124] and attaching the “working directory” to the second container [0125])
This associating step of Goldmann can be combined with the disclosed steps of Sweet, in order to yield predictable result. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet with the teachings of Goldmann. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been to executing “instructions related to launching main process in the container” [0120 – Goldmann].

However, Sweet in view of Goldmann does not disclose the following:
(1)	running the 
(2)	importing a second container management agent into the second container; and 
(3)	switching, by a processing device, from the first container to the second container.  
Nonetheless, this feature would have been made obvious, as evidenced by Beddus.
(1) (Beddus teaches running [0004, 0029-0030] the second container or replacement container [0030])
(2) (Beddus teaches importing a second container management agent into the second container [0030], e.g. “Registration of new virtualisation agents 6, 6a, 6b” [0043])
(3) (Beddus teaches switching, by a processing device, from the first container to the second container [0030, 0037, 0044], e.g. “bring in a replacement container in the event that a primary container fails” [0030]) 
These teachings of Beddus are applicable with the container management environment of Sweet in view of Goldmann.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann with the teachings of Beddus. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to enable “containers to be deployed and operated securely and efficiently based on policy” [0029 – Beddus].
Regarding claim 4, Sweet in view of Goldmann in view of Beddus disclose the following: 
wherein configuring the second container further comprises: 
importing a shell history associated with the first container to the second container.  
(Beddus teaches importing a shell history [0037-0041] associated with the first “primary” container [0030] to the second “replacement” container [0030] – see relevant evidence below: 
“A container daemon (processor) 61 such as Docker or Rocket is hosted on a physical host or virtual machine, and generates the required container functions according to the shell script 60 received from the orchestrator, and any internal scripts” [0038] 
“The shell script 60 executes commands to perform actions on the other components 62-68 depicted in FIG. 3. The rules for operating iptables 65 are also set through the Shell. The Event Manager 67 extracts security logs, container logs, and network information from the containers and sends the required data to the Event management system 7 (FIG. 1)” [0039])
The feature of importing, as taught by Beddus, suggests that a shell history can be imported to the second container of Sweet in view of Goldmann.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann with the teachings of Beddus. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been for the shell history to be sent to an Event Manager, followed by the Event Manager developing further deployment specifications to be applied by the orchestrator [0041 – Beddus].
Regarding claim 5, Sweet in view of Goldmann in view of Beddus disclose the following: 
wherein the first container management agent receives the command via a command-line interface 
(Beddus teaches that the first container management agent receives the command via a command-line interface [0032-0034], e.g. “The deployment specification 4 is implemented by an Orchestrator 5. On receiving the complete deployment descriptor 4, the orchestrator generates a shell script 60 that will be run on a Virtualisation agent 6. The orchestrator 5 can issue commands to the Virtualisation agent 6 via a web service or via secure shell (SSH) cryptographic commands” [0033])
This teaching of Beddus suggests that an agent can receive the command of Sweet in view of Goldmann via a command line interface.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann with the teachings of Beddus. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Command Interpreter 2 processes standard container commands received over the user interface” [0032 - Beddus].
Regarding claim 7, Sweet in view of Goldmann in view of Beddus disclose the following: 
wherein the first operating system is different than the second operating system.  
(Sweet discloses that the first operating system is different than the second operating system, e.g. “multiple operating systems 45 to run concurrently on the server computer 100. The hypervisor 41 presents to each of the guest operating systems 45 a virtual operating platform and manages the execution of such operating systems...Examples of operating systems 45 include, but are not limited to UNIX, OPEN VMS, LINUX, RANCHEROS, VMware, PHOTON, and MICROSOFT WINDOWS” [0151])
Regarding claim 10, Sweet discloses the following:
(Currently Amended) A system comprising: 
a memory; and 
(Sweet discloses a memory [0023])
a processing device operatively coupled to the memory, 
(Sweet discloses a processing device operatively coupled to the memory – citing that “The memory is coupled to at least one of the one or more processing units” [0023])
the processing device to: 
configure [[run]] a first container corresponding to a first operating system, wherein the first container is created in view of a container image; 
(Sweet discloses configuring a first container corresponding to a first operating system, e.g. “lifecycle of a container image 374 includes a build of the container image such as an operating system and web application installed with the operating system” [0216], wherein the first container is created in view of a container image [0216])
associate a user identifier with the first container and attach a directory to the first container; 
(Sweet discloses associating a user identifier [0191] with the first container [0191-0194] and attaching a directory to the first container [0191, 0206, 0237] via “changes in user home directory settings” [0191] or “a setting of a directory stored in the memory accessible to the container 74” [0206])
run the first container; 
(Sweet discloses running the first container [0105] – evidenced by a scenario where “Either before or after the container 74 is running on the server computer 100, an agent controller 46 is initiated” [0152] and “a process running on the container 74” [0206])
import a first container management agent into the first container; 
(Sweet discloses importing a first container management agent into the first container [0152], e.g. “the agent controller ensuring that an agent executive 48 is always running when the virtual machine 42 or the container 74 is running” [0088])
receive, from [[a]] the first container management agent, 
(Sweet discloses receiving, from the first container management agent [0080, 0198], a command to switch from the first operating system to a second operating system [0198] – see relevant citations below: 
“container 74 corresponding to the agent executive 48 is a cloned copy of another container 74 that is also running” [0153]
“the inventory of the container images 374 or the inventory of the registries 370 is viewable to a client or administrator in a graphical user interface (GUI), is viewable in a command-line user interface (CLI), or is not viewable. In some embodiments, the one or more commands 66 to create an inventory is repeated at a predetermined time. For instance, in some embodiments the one or more commands 66 to create an inventory is repeated when a new container image 374 is created, when a container image 374 is deactivated, when a new registry 370 is created, when an update to the agent executive 48 occurs, when a clock of the grid computer system 200 is midnight, and the like. In some embodiments, the one or more commands 66 to create an inventory is repeated at a predetermined recurring basis.” [0198])
create, in view of the container image, a second container corresponding to the second operating system, 
(Sweet discloses creating, in view of the container image [0105], a second container corresponding to the second operating system [0153; 0216-0217], e.g. “Each container 74 comprises at least one layer 76. A layer 76 includes information used to deploy, instance, and build a container 74 from a container image 374. For instance, in some embodiments a layer 76 includes an operating system and preinstalled web application. Specific configurations and parameter values are instantiated when the layer 76 is deployed” [0106])
configure the second container in view of one or more configurations of the first container; 
(Sweet discloses configuring the second container [0151, 0153] in view of a plurality of one or more configurations of the first container [0153-0154], e.g. “an agent executive 48 may already have an agent identity token 56 assigned to it if the server computer 100 and container 74 corresponding to the agent executive 48 is a cloned copy of another container 74 that is also running. If the agent executive 48 does not have agent identity token 56 (206—No), then process control passes to block 302 of FIG. 3A, which describes how an API key is obtained. If the agent executive 48 does have an agent identity token 56 (206—Yes), then process control passes to block 208” [0153])

However, Sweet does not disclose the following:
associate the user identifier with the second container and attach the directory to the second container[[, and]];
Nonetheless, this feature would have been made obvious, as evidenced by Goldmann.
(Goldmann discloses associating the user identifier or “uid” with the second container [0120, 0124] and attaching the “working directory” to the second container [0125])
This associating step of Goldmann can be combined with the disclosed steps of Sweet, in order to yield predictable result. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet with the teachings of Goldmann. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been to executing “instructions related to launching main process in the container” [0120 – Goldmann].

However, Sweet in view of Goldmann does not disclose the following:
(1)	running the 
(2)	import a second container management agent into the second container; and 
(3)	switch from the first container to the second container 
Nonetheless, this feature would have been made obvious, as evidenced by Beddus.
(1) (Beddus teaches running [0004, 0029-0030] the second container or replacement container [0030])
(2) (Beddus discloses importing a second container management agent into the second container [0030], e.g. “Registration of new virtualisation agents 6, 6a, 6b” [0043])
(3) (Beddus discloses switching, by a processing device, from the first container to the second container [0030, 0037, 0044], e.g. “bring in a replacement container in the event that a primary container fails” [0030]) 
These teachings of Beddus are applicable with the container management environment of Sweet in view of Goldmann.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann with the teachings of Beddus. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to enable “containers to be deployed and operated securely and efficiently based on policy” [0029 – Beddus].
Regarding claim 12, Sweet in view of Goldmann in view of Beddus disclose the following: 
wherein the first operating system is different than the second operating system.  
(Sweet discloses that the first operating system is different than the second operating system, e.g. “multiple operating systems 45 to run concurrently on the server computer 100. The hypervisor 41 presents to each of the guest operating systems 45 a virtual operating platform and manages the execution of such operating systems...Examples of operating systems 45 include, but are not limited to UNIX, OPEN VMS, LINUX, RANCHEROS, VMware, PHOTON, and MICROSOFT WINDOWS” [0151])
Regarding claim 17, Sweet disclose the following: 
(Currently Amended) A non-transitory machine-readable storage medium including instructions that, when accessed by a processing device, cause the processing device to: 
configure [[run]] a first container corresponding to a first operating system, wherein the first container is created in view of a container image; 
(Sweet discloses configuring a first container corresponding to a first operating system, e.g. “lifecycle of a container image 374 includes a build of the container image such as an operating system and web application installed with the operating system” [0216], wherein the first container is created in view of a container image [0216])
associate a user identifier with the first container and attach a directory to the first container; 
(Sweet discloses associating a user identifier [0191] with the first container [0191-0194] and attaching a directory to the first container [0191, 0206, 0237] via “changes in user home directory settings” [0191] or “a setting of a directory stored in the memory accessible to the container 74” [0206])
run the first container; 
(Sweet discloses running the first container [0105] – evidenced by a scenario where “Either before or after the container 74 is running on the server computer 100, an agent controller 46 is initiated” [0152] and “a process running on the container 74” [0206])
import a first container management agent into the first container; 
(Sweet discloses importing a first container management agent into the first container [0152], e.g. “the agent controller ensuring that an agent executive 48 is always running when the virtual machine 42 or the container 74 is running” [0088])
receive, from [[a]] the first container management agent, 
(Sweet discloses receiving, from the first container management agent [0080, 0198], a command to switch from the first operating system to a second operating system [0198] – see relevant citations below: 
“container 74 corresponding to the agent executive 48 is a cloned copy of another container 74 that is also running” [0153]
“the inventory of the container images 374 or the inventory of the registries 370 is viewable to a client or administrator in a graphical user interface (GUI), is viewable in a command-line user interface (CLI), or is not viewable. In some embodiments, the one or more commands 66 to create an inventory is repeated at a predetermined time. For instance, in some embodiments the one or more commands 66 to create an inventory is repeated when a new container image 374 is created, when a container image 374 is deactivated, when a new registry 370 is created, when an update to the agent executive 48 occurs, when a clock of the grid computer system 200 is midnight, and the like. In some embodiments, the one or more commands 66 to create an inventory is repeated at a predetermined recurring basis.” [0198])
create, in view of the container image, a second container corresponding to the second operating system, 
(Sweet discloses creating, in view of the container image [0105], a second container corresponding to the second operating system [0153; 0216-0217], e.g. “Each container 74 comprises at least one layer 76. A layer 76 includes information used to deploy, instance, and build a container 74 from a container image 374. For instance, in some embodiments a layer 76 includes an operating system and preinstalled web application. Specific configurations and parameter values are instantiated when the layer 76 is deployed” [0106])
configure the second container in view of one or more configurations of the first container; 
(Sweet discloses configuring the second container [0151, 0153] in view of a plurality of one or more configurations of the first container [0153-0154], e.g. “an agent executive 48 may already have an agent identity token 56 assigned to it if the server computer 100 and container 74 corresponding to the agent executive 48 is a cloned copy of another container 74 that is also running. If the agent executive 48 does not have agent identity token 56 (206—No), then process control passes to block 302 of FIG. 3A, which describes how an API key is obtained. If the agent executive 48 does have an agent identity token 56 (206—Yes), then process control passes to block 208” [0153])

However, Sweet does not disclose the following:
associate the user identifier with the second container and attach the directory to the second container; [[and]] 
Nonetheless, this feature would have been made obvious, as evidenced by Goldmann.
(Goldmann discloses associating the user identifier or “uid” with the second container [0120, 0124] and attaching the “working directory” to the second container [0125])
This associating step of Goldmann can be combined with the disclosed steps of Sweet, in order to yield predictable result. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet with the teachings of Goldmann. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been to executing “instructions related to launching main process in the container” [0120 – Goldmann].


However, Sweet in view of Goldmann does not disclose the following:
(1)	run the 
(2)	import a second container management agent into the second container; and 
(3)	switch from the first container to the second container.  
Nonetheless, this feature would have been made obvious, as evidenced by Beddus.
(1) (Beddus teaches running [0004, 0029-0030] the second container or replacement container [0030])
(2) (Beddus discloses importing a second container management agent into the second container [0030], e.g. “Registration of new virtualisation agents 6, 6a, 6b” [0043]) 
(3) (Beddus discloses switching, by a processing device, from the first container to the second container [0030, 0037, 0044], e.g. “bring in a replacement container in the event that a primary container fails” [0030])
These teachings of Beddus are applicable with the container management environment of Sweet in view of Goldmann.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann with the teachings of Beddus. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to enable “containers to be deployed and operated securely and efficiently based on policy” [0029 – Beddus].
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Goldmann in view of Beddus in view of Reuther et al. (Pub. No. US2017/0322824 filed on September 29, 2016; hereinafter Reuther).
Regarding claim 2, Sweet in view of Goldmann in view of Beddus does not disclose the following: 
wherein switching from the first container to the second container further comprises:
stopping the running of the first container.
Nonetheless, this would have been obvious, as evidenced by Reuther.
(Reuther teaches stopping the running of the first container [0017, 0031], e.g. “a stop command for a container” [0017] and “Execution of this first container is then suspended, but its runtime state is kept in memory, and thus can be copied for new containers” [0031])
It would be benefit to stop the container of Sweet in view of Goldmann in view of Beddus, using the teaching of Reuther. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann in view of Beddus with the teachings of Reuther. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “In response to a stop command for a particular container 120, the container management module 116 stops running that particular container 120 and in one or more embodiments deletes that particular container 120” [0018 - Reuther].
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Goldmann in view of Beddus in view of CHZHAN et al. (Russian Patent No. RU 2550559; hereinafter CHZHAN).
Regarding claim 3, Sweet in view of Goldmann in view of Beddus does not disclose the following: 
wherein configuring the first container is performed by a container management component, and wherein the first container management agent sends a message to the container management component indicating receipt of the command 
Nonetheless, this feature would have been made obvious, as evidenced by CHZHAN.
(CHZHAN teaches configuring the first container is performed by a container management component [see Detailed Description of Embodiments, line beginning with “Step 701”], and wherein the first container management agent sends a message to the container management component indicating receipt of the command, e.g. “the IRP manager (1702) is configured to send to the IRP agent (1701) the operation of starting the collection of measurement data for the terminal or the operation of stopping the collection of measurement data for the terminal, wherein the operation of collecting measurement data for the terminal is used to start collecting measurement data for the terminal and carries the configuration parameters used to collect measurement data for the terminal, and the operation to stop the collection of measurement results for the terminal is used to issue the command measurement data collection containers for the terminal, and
the IRP agent (1701) is configured to notify the UE (1705) through the network of initiating the collection of measurement data for the terminal or stopping the collection of measurement data for the terminal.” [Claim 24 of CHZHAN])
This teaching of CHZHAN can be applied to first container of Sweet in view of Goldmann in view of Beddus.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann in view of Beddus with the teachings of CHZHAN. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “The reference point integration agent (IRP agent) accepts the operation of starting the collection of measurement data for the terminal or the operation of stopping the collection of measurement data for the terminal sent by the reference point integration manager (IRP manager)” [see Detailed Description of Embodiments, line beginning with “Step 701” – CHZHAN].
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Goldmann in view of Beddus in view of Singh et al. (Pub. No. US2019/0235900 filed on January 30, 2018; hereinafter Singh).
Regarding claim 6, Sweet in view of Goldmann in view of Beddus does not disclose the following: 
wherein configuring the second container further comprises: 
importing a home directory related to the first container to the second container.  
Nonetheless, this feature would have been made obvious, as evidenced by Singh.
(Singh discloses importing a home directory related to the first container to the second container [0030, 0032] – see citations below: 
“The cloned virtual disk 210A may include a cloned root partition 211A, a cloned boot partition 212A, and a cloned home partition 213A, which correspond to the root partition 211, the boot partition 212, and the cloned home partition 213, respectively. At this point, the cloned virtual disk 210A is not visible to the client logged into the volume group 260, as the cloned virtual disk 210A has yet to be discovered” [0030]
“One or more of the directories necessary to run the service from the root partition 211A, the boot partition 212A, and the home partition 213A may then be mounted on the respective application docker container 262. After the directory mounting, the respective application docker container 262 can access the application data included in the cloned virtual disk 201A as necessary to run the service” [0032])
The importing step of Singh can be combined with the functional steps of Sweet in view of Goldmann in view of Beddus.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann in view of Beddus with the teachings of Singh. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been as follows: “Thus, the data is said to have migrated from the service 204 running on the user VM 200 to the respective application docker container 262” [0032 – Singh].
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Goldmann in view of Beddus in view of Davis et al. (Pub. No. US2016/0098285; hereinafter Davis).
Regarding claim 8, Sweet in view of Goldmann in view of Beddus does not disclose the following: 
wherein the [[user]] command to switch to the second operating system comprises information identifying the second operating system.  
Nonetheless, this feature would have been made obvious, as evidenced by Davis.
(Davis teaches that the command to switch to the second operating system [0022-0023, 0029] comprises information identifying the second operating system via one of the virtual machine identifiers or one of the identifiers of application containers [0028])
The teachings of Davis such that information identifying the second operating system of Sweet in view of Goldmann in view of Beddus can be used in order to switch the second operating system.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann in view of Beddus with the teachings of Davis. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Registry 260 is a database that stores information pertaining to virtual machines, such as virtual machine identifiers, network addresses (e.g., media access control (MAC) addresses and Internet Protocol (IP) addresses), as well as identifiers of application containers that the virtual machines execute. In one or more embodiments, this information enables an application server (described below), in response to an application request, to locate an appropriate template VM in the hierarchy, and to create a child VM based on the template that is responsive to the needs of the application requestor” [0028 – Davis].
Claim(s) 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Goldmann in view of Beddus in view of Reuther et al. (Pub. No. US2017/0322824 filed on September 29, 2016; hereinafter Reuther).
Regarding claim 11, Sweet in view of Goldmann in view of Beddus does not disclose the following: 
wherein the first container management agent receives the first command and the second command 
(Sweet teaches that the first container management agent [0176, 0192, 0198] receives the first command and the second command via a command line interface, e.g. “the inventory of the container images 374 or the inventory of the registries 370 is viewable to a client or administrator in a graphical user interface (GUI), is viewable in a command-line user interface (CLI), or is not viewable. In some embodiments, the one or more commands 66 to create an inventory is repeated at a predetermined time. For instance, in some embodiments the one or more commands 66 to create an inventory is repeated when a new container image 374 is created, when a container image 374 is deactivated, when a new registry 370 is created, when an update to the agent executive 48 occurs, when a clock of the grid computer system 200 is midnight, and the like. In some embodiments, the one or more commands 66 to create an inventory is repeated at a predetermined recurring basis.” [0198])

However, Sweet in view of Goldmann in view of Beddus does not disclose the following:
wherein switching from the first container to the second container further comprises switching to the second operating system.  
Nonetheless, this feature would have been made obvious, as evidenced by Reuther.
(Reuther teaches switching from the first container to the second container further comprises switching to the second operating system [Abstract; 0040, 0081], e.g. “the new container including one or more base operating system components; the new container further including one or more user-mode environment components; the new container further including one or more application components; the new container including a user-mode environment component, and sharing a base operating system component with one or more additional containers in the computing device” [0081]) 
This teaching of Reuther suggests that the second container of Sweet in view of Goldmann in view of Beddus can be switched.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann in view of Beddus with the teachings of Reuther. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “The new container 120 has write and/or modify permission to the private copy, allowing the new container 120 to make the desired change to the memory state of the new container 120” [0036 – Reuther].
Regarding claim 13, Sweet in view of Goldmann in view of Beddus in view of Reuther disclose the following: 
wherein, to switch from the first container to the second container, the processing device is further to: 
stop an execution of the first container.  
(Reuther teaches stopping an execution of the first container [0017-0018, 0031], e.g. “Deletion of a container refers to removing the container 120, including the components of the container, from memory of the system 100. The stop command can be received, for example, from a program running in the system 100 (e.g., a program running within the container itself) in response to the work that a particular container was created to perform (e.g., some calculations, responding to some request, etc.) being completed” [0018] and “Execution of this first container is then suspended, but its runtime state is kept in memory, and thus can be copied for new containers” [0031])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann in view of Beddus with the teachings of Reuther. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the configuring, running, and stopping steps of Reuther on containers of Sweet in view of Goldmann in view of Beddus.
The motivation would have been to perform configuration changes to containers [0042 – Reuther], as well as “provide a start command for a container or a stop command for a container” [0017 – Reuther].
Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Goldmann in view of Beddus in view of CHZHAN et al. (Russian Patent No. RU 2550559; hereinafter CHZHAN).
Regarding claim 14, Sweet in view of Goldmann in view of Beddus does not disclose the following: 
wherein configuring the first container is performed by a container management component, and 
wherein the first container management agent sends a message to the container management component indicating receipt of the command 
Nonetheless, this feature would have been made obvious, as evidenced by CHZHAN.
(CHZHAN teaches configuring the first container is performed by a container management component [see Detailed Description of Embodiments, line beginning with “Step 701”], and wherein the first container management agent sends a message to the container management component indicating receipt of the command, e.g. “the IRP manager (1702) is configured to send to the IRP agent (1701) the operation of starting the collection of measurement data for the terminal or the operation of stopping the collection of measurement data for the terminal, wherein the operation of collecting measurement data for the terminal is used to start collecting measurement data for the terminal and carries the configuration parameters used to collect measurement data for the terminal, and the operation to stop the collection of measurement results for the terminal is used to issue the command measurement data collection containers for the terminal, and
the IRP agent (1701) is configured to notify the UE (1705) through the network of initiating the collection of measurement data for the terminal or stopping the collection of measurement data for the terminal.” [Claim 24 of CHZHAN])
This teaching of CHZHAN can be applied to first container of Sweet in view of Goldmann in view of Beddus.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann in view of Beddus with the teachings of CHZHAN. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “The reference point integration agent (IRP agent) accepts the operation of starting the collection of measurement data for the terminal or the operation of stopping the collection of measurement data for the terminal sent by the reference point integration manager (IRP manager)” [see Detailed Description of Embodiments, line beginning with “Step 701” – CHZHAN].
Claim(s) 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Goldmann in view of Beddus in view of Singh et al. (Pub. No. US2019/0235900 filed on January 30, 2018; hereinafter Singh).
Regarding claim 15, Sweet in view of Goldmann in view of Beddus does not disclose the following: 
wherein, to configure the second container in view of the plurality of configurations of the first container, the processing device is further to: 
import a shell history associated with the first container to the second container.  
Nonetheless, this feature would have been made obvious, as evidenced by Singh.
(Singh discloses importing a home directory related to the first container to the second container [0030, 0032] – see citations below: 
“The cloned virtual disk 210A may include a cloned root partition 211A, a cloned boot partition 212A, and a cloned home partition 213A, which correspond to the root partition 211, the boot partition 212, and the cloned home partition 213, respectively. At this point, the cloned virtual disk 210A is not visible to the client logged into the volume group 260, as the cloned virtual disk 210A has yet to be discovered” [0030]
“One or more of the directories necessary to run the service from the root partition 211A, the boot partition 212A, and the home partition 213A may then be mounted on the respective application docker container 262. After the directory mounting, the respective application docker container 262 can access the application data included in the cloned virtual disk 201A as necessary to run the service” [0032])
The importing step of Singh can be combined with the functional steps of Sweet in view of Goldmann in view of Beddus.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann in view of Beddus with the teachings of Singh. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been as follows: “Thus, the data is said to have migrated from the service 204 running on the user VM 200 to the respective application docker container 262” [0032 – Singh].
Claim(s) 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Goldmann in view of Beddus in view of Davis et al. (Pub. No. US2016/0098285; hereinafter Davis).
Regarding claim 16, Sweet in view of Goldmann in view of Beddus does not disclose the following: 
wherein the first processing device is further to, in response to receiving a second command to fork the first container, create a third container in view of the first container, wherein the third container represents a copy of the first container 
Nonetheless, this feature would have been made obvious, as evidenced by Davis.
(Davis discloses that the first processing device is further to, in response to receiving a second command, such as a “fork operation” [0022], to fork the first container [0021, 0024], create a third container in view of the first container [0029-0030], wherein the third container represents a copy of the first container [0014, 0025-0027], e.g. ”At the time that VM 110.sub.2 is created by forking process 130, VM 110.sub.2 includes container 113.sub.2, which maps to the same physical memory location (i.e., segment 141.sub.3) as does container 113.sub.1 executing in VM 110.sub.1” [0025])
This disclosed functionality of Davis can be combined with functionality of Sweet in view of Goldmann in view of Beddus, in order to yield predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann in view of Beddus with the teachings of Davis. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been as follows: “the creation of a hierarchy of template VMs, each of which may be forked to create a child VM in which a containerized application executes” [0027 – Davis].
Regarding claim 18, Sweet in view of Goldmann in view of Beddus in view of Davis disclose the following: 
wherein the instructions further cause the processing device to: 
in response to receiving a second command to create a copy of the first container, create the second container in view of the first container, wherein the second command to create the copy of the first container comprises a request to fork the first container.  
(Davis discloses, that the first processing device is configured to, in response to receiving a second command to create a copy of the first container [0014, 0025-0027], e.g. ”At the time that VM 110.sub.2 is created by forking process 130, VM 110.sub.2 includes container 113.sub.2, which maps to the same physical memory location (i.e., segment 141.sub.3) as does container 113.sub.1 executing in VM 110.sub.1” [0025], create the second container in view of the first container [0029-0030], wherein the second command to create the copy of the first container comprises a request, such as a “fork operation” [0022], to fork the first container [0021, 0024])
This disclosed functionality of Davis can be combined with functionality of Sweet in view of Goldmann in view of Beddus, in order to yield predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann in view of Beddus with the teachings of Davis. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been as follows: “the creation of a hierarchy of template VMs, each of which may be forked to create a child VM in which a containerized application executes” [0027 – Davis].
Regarding claim 19, Sweet in view of Goldmann in view of Beddus in view of Davis disclose the following: 
wherein, to create the second container in view of the first container, the processing device is further to create a copy of the first container.  
(Davis discloses a step to create the second container in view of the first container [0029-0030], the processing device is further to create a copy [0030] of the first container [0014, 0025-0027], e.g. “At the time of creation, both VMs 110.sub.C and 110.sub.D are exact copies of VM 110.sub.B. That is, both VMs 110.sub.C and 110.sub.D have the same state as VM 110.sub.B, execute all of the same processes as VM 110.sub.B, and include a container that shares the same memory location as container 113.sub.B.” [0030])
This disclosed functionality of Davis can be combined with functionality of Sweet in view of Goldmann in view of Beddus, in order to yield predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann in view of Beddus with the teachings of Davis. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been as follows: “However, as shown in FIG. 2, management server 200 installs application 120.sub.C into the container of VM 110.sub.C. This container is referred. to as container 113.sub.C because container 113.sub.C (after installation of application 120.sub.C) no longer shares the same state (including memory location) as that of container 113.sub.B of VM 110.sub.B.” [0030 – Davis].
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Goldmann in view of Beddus in view of Aspernas et al. (NPL titled “Container Hosts as Virtual Machines”, published in 2016; hereinafter Aspernas).
Regarding claim 20, Sweet in view of Goldmann in view of Beddus does not disclose the following: 
wherein processing device is further to: 
in response to receiving a third command to switch to the first container, switch from the second container to the first container.  
Nonetheless, this would have been obvious, as evidenced by Aspernas. 
(Aspernas teaches in response to receiving a third command to switch to the first container [Page 3 and Page 4; Page 9, Section 2.4, Two Bottom Paragraphs], switch from the second container to the first container [Page 9, Section 2.4, Two Bottom Paragraphs])
The teaching of Aspernas are applicable to the first and second containers of Sweet in view of Goldmann in view of Beddus.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann in view of Beddus with the teachings of Aspernas. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Apply this teaching of Aspernas on the containers of Sweet in view of Goldmann in view of Beddus.
The motivation would have been as follows: “By forking only the kernel and a few supporting resources necessary to run containers allows much faster deployment then that of regular virtual machines” [Page 9, Section 2.4, Two Bottom Paragraphs – Aspernas].
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sweet in view of Goldmann in view of Beddus in view of Martin et al. (NPL titled “Docker ecosystem – Vulnerability Analysis”, published on June 1, 2018; hereinafter Martin).
Regarding claim 21, Sweet in view of Goldmann in view of Beddus does not disclose the following: 
and wherein the command to switch from the first operating system to the second operating system is received via the command line interface.
Nonetheless, this would have been obvious, as evidenced by Gamage. 
(Gamage discloses a feature wherein the command to switch from the first operating system to the second operating system [0051] is received via the command line interface [0052], e.g. “user or the system controller 230 may communicate with an appliance manager managing the deployment of a given appliance 305 and cause tools to be added, deleted, updated, replaced, or otherwise changed to modify the mix of tools used to implement the appliance” [0052])
This prior art element of Gamage can be combined with prior art elements of Sweet in view of Goldmann in view of Beddus.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Sweet in view of Goldmann in view of Beddus with the teachings of Gamage.
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
This would achieve the predictable result to enable requests by “users designing an appliance to research and identify various tools that they may utilize and include an appliance to be designed by the user” [0020 – Gamage].

However, Sweet in view of Goldmann in view of Beddus in view of Gamage does not disclose the following:
wherein running the first container is in response to receiving, via a command line interface, a command to run the first container, 
Nonetheless, this feature would have been made obvious, as evidenced by Martin.
(Martin discloses that running/launching the first container is in response to receiving, via a command line interface, a command to run the first container, e.g. “Users must first create VM from their EC2 account, install Docker and the ECS daemon on them, register them to their ECS cluster, and, finally, they can launch Docker containers via the web interface [1] or via a command-line tool” [Section 6.3, Paragraph 2]) 
It is feasible to apply the teaching of Martin on the first container of Sweet in view of Goldmann in view of Beddus in view of Gamage.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Santos in view of Gamage with the teachings of Martin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Users can interact with both the images using the Docker CLI tools” [Section 6.3, Paragraph 5 – Martin].

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed April 20, 2022, with respect to claims 1-8 and 10-21. Those arguments have been considered but are moot in view of the new ground(s) of rejection for claims 1-8 and 10-21.
A new rejection has been set forth under 35 U.S.C. 112(b).
After a new round of search, Examiner discovered the following prior art (see PTO-892) and set forth new rejections under 35 U.S.C. 103, with provided prima facie cases of obviousness, in order to reject the claims under 35 U.S.C. 103. 
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM). 
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        May 14, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199